NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                                FILED
                            FOR THE NINTH CIRCUIT                                   JAN 28 2014

                                                                            MOLLY C. DWYER, CLERK
                                                                                 U.S. COURT OF APPEALS

RIGOBERTO CARDENAS, Jr.,                          No. 12-55555

              Plaintiff - Appellant,              D.C. No. 2:10-cv-06132-ODW-
                                                  CW
  v.

UNITED PARCEL SERVICE, INC., an                   MEMORANDUM*
Ohio corporation,

              Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                    Otis D. Wright, II, District Judge, Presiding

                      Argued and Submitted January 10, 2014
                               Pasadena, California

Before: W. FLETCHER, M. SMITH, and WATFORD, Circuit Judges.

       Plaintiff Rigoberto Cardenas, Jr. appeals the district court’s grant of

summary judgment in favor of defendant United Parcel Service, Inc. (“UPS”) on

his federal retaliatory termination and state-law wrongful discharge claims. The

district court based its grant of summary judgment on two grounds: (1) plaintiff’s


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
claims were preempted by the National Labor Relations Act, and (2) even if they

were not preempted, plaintiff failed to make out a prima facie case on either claim

sufficient to survive summary judgment. We affirm.

      “[W]e may affirm the district court’s ruling on the merits ‘on any ground

supported by the record.’” Heinemann v. Satterberg, 731 F.3d 914, 918 (9th Cir.

2013) (quoting Van Asdale v. Int’l Game Tech., 577 F.3d 989, 994 (9th Cir. 2009)

(internal quotation marks omitted)). We agree with the district court’s conclusion

that plaintiff failed to make out a prima facie case of retaliatory discrimination

under federal law or wrongful termination under state law. We therefore need not

reach the question of preemption, and express no views as to the district court’s

conclusions on that issue.

      AFFIRMED.




                                          -2-